Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Jun 12, 2020, October 13, 2021 and September 6, 2022 have been considered by the Examiner.


Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Claim Objections
Regarding claims 15 and 17, “substrate glass substrate” appears to be redundant and will be examined as “glass substrate.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhao et al. (CN 101092280 A from Applicant’s Information Disclosure Statement).
Regarding claims 1, 2, 9, 11, Zhao discloses a glass and a method for preparing said glass comprising the steps of melting, forming, annealing and mechanically processing (paragraphs 0035-0036) a composition for glass, wherein in molar percentage, the total content of SiO2, B2O3, P2O5, GeO2 and TeO2 is 60-85 mol% (see Table 1, wt% 54.5 of SiO2, 9.7 of B2O3 and 2.5 of GeO2, when converted to mol% is between 60-85), total content of Al2O3 and Ga2O3 is 3-20 mol% (Table 1, wt% 15.1 of Al2O3  and 1.5 of Ga2O3 when converted to mol% is between 3-20), and the total content of alkaline earth metal oxide is 4-30 mol% (Table 1, wt% 2 of MgO, 3 of CaO, 4 of SrO and 6.2 of BaO, when converted to mol% is between 4-30 mol%).
Still regarding claims 1, 2, 9, 11, Zhao teaches the claimed invention except for the composition including a total content of ZnO and Y2O3 being 0.1-5 mol%.  However, Zhao discloses 0-0.5 wt% ZnO added in paragraph 0028.  As such one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to add 0.1-5 mol% of ZnO for the purpose of improving the chemical stability of the glass.  Since the amount added is relatively small, it would not substantially change the molar percentage of the other compounds and they would still fall within the claimed ranges.  
Regarding claim 3, Zhao teaches the claimed invention except for specifically stating the ratios.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed ratios in order to adjust certain properties such as increasing the chemical durability of the glass, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Zhao discloses in Table 1, wt% 9.7 of B2O3 to the sum of 9.7 of B2O3 and 2.5 of GeO2, when converted to mol% is 0.68-0.92. 
Regarding claim 5, Zhao discloses the composition in Table 1, when the wt% is converted to mol%.
Regarding claim 6, Zhao teaches the claimed invention except for specifically stating a content of TeO2, Y2O3 and ZnO.  However, TeO2 and Y2O3 are commonly used in glass compositions and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to add TeO2 and Y2O3 in order to adjust certain properties such as increasing the chemical durability of the glass.  Further, it would be obvious to use the claimed amounts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Zhao discloses in Table 1, total content of wt% 14.94 of Al2O3 and 0.56 of Ga2O3, when converted to mol% is 5-17. 
Regarding claims 8, 18 and 19, Zhao teaches the claimed invention except for specifically stating the value D.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed value D in order to adjust certain properties such as increasing the chemical durability of the glass, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Zhao teaches the claimed invention except for specifically stating secondary melting and thinning.  However, secondary melting and thinning are commonly used in glass manufacturing and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to including secondary melting and thinning steps in order to arrive at a desired thickness of the glass.  Further, it would be obvious to use the claimed viscosity and temperature to efficiently manufacture the glass, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 12 and 20, Zhao teaches the claimed invention except for specifically stating the claimed values.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed values in order to adjust certain properties such as increasing the resistance to warping and thermal stability, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Zhao teaches the claimed invention except for specifically stating the claimed thickness and curvature.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed thickness and curvature in order to optimize the transmission when used as a flat display panel, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 14 and 16, Zhao discloses the glass used in the preparation of a display device in paragraph 0001.
Regarding claims 15 and 17, Zhao teaches the claimed invention except for specifically stating the glass used in the preparation of a glass substrate for screen surface protection or for a flexible solar cell.  However, these uses are common for glass compositions and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to use the glass in the preparation of a glass substrate for screen surface protection or for a flexible solar cell for the purpose of using the glass in a wide array of devices and imparting excellent heat and chemical resistance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 31, 2022